DETAILED ACTION
Claim 47 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 1, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 10, 2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	1. Claim 1, line 2, “splice modulating oligonucleotide (SMO)” has been amended to “the splice modulating oligonucleotide (SMO) of claim 47”.
	2. Claim 1, line 3, “a pre-mRNA” has been amended to “the SCN8A pre-mRNA”. 

	4. Claim 1, line 5, “exon 5A or” has been deleted.
	5. Claim 1, line 5, semicolon (;) has been deleted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the instant case, the only outstanding rejection is a obviousness rejection under 35 U.S.C. 103 over Zubović reference (Nucleic Acids Research, 2012), which was cited as the primary reference for providing the motivation to target nucleotides 27-43 of exon 18A of SCN8A encompassing the instantly claimed target sequence. The Zubović reference demonstrates skipping of exon 18A by a hybrid minigene containing exon 18A when transfected into non-neuronal HeLa cells. Zubović also demonstrates that deletion of nucleotides 27-43 of exon 18A had no effect on exon 18A skipping/exclusion as the deletion construct behaved same as the E18A minigene containing nucleotides 27-43. Zubović thus reports that an exon splicing silencer (ESS) sequence within the segment of nucleotides 6-27 of exon 18A should “define an ESS.” See page 6258 and Figures 2A-2B. Hence, targeting nucleotides 27-43 of exon 18A encompassing the instantly claimed target region would not have been suggested by the Zubović reference, which thus fails to provide a reasonable expectation of success in making an oligonucleotide targeted to the instantly claimed target region for modulating splicing of exon 18A of SCN8A. See also applicant’s remarks filed on June 28, 2021. Accordingly, the §103 rejection of record is hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1, 13, 15, 20-21, 24, 26-28, 34-38, and 45-47 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008.  The examiner can normally be reached on Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA H SHIN/Primary Examiner, Art Unit 1635